Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 1 of 11 PageID: 221




 Joseph Rakofsky, Esq.
 J.A. Rakofsky
 Injury & Accident Law, LLC
 P.O. Box 32250
 Newark, NJ 07102
 Tel. (888) 977-0090
 Attorney for Defendant and
 Third-Party Plaintiffs

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  ARIELLE FLETCHER,

                          Plaintiff

              -against-                              BRIEF IN SUPPORT OF
                                                     PLAINTIFFS’ OPPOSITION TO
  GATEWAY GROUP ONE,                                 DEFENDANT, CITY OF NEWARK’S
  BENJAMIN OKOLI,                                    MOTION TO DISMISS
  STATE OF NEW JERSEY,
  COUNTY OF ESSEX,
  CITY OF NEWARK,
  CITY OF ELIZABETH,
  EMERSON RUSSELL                                                CIVIL ACTION
  MAINTENANCE COMPANY AVIATION,
  PORT AUTHORITY OF NEW YORK
  AND NEW JERSEY                                             Docket No. 2:20-cv-3413

                          Defendants.


       Plaintiff, by and through her attorney, Joseph Rakofsky, Esq., pursuant to

 N.J.S.A. 2A:53A-27 and the cases cites herein, hereby files her Opposition to

 Defendant, City of Newark’s Motion to Dismiss. In Support of its instant

 Opposition, Plaintiff respectfully represents as follows:




                                         1|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 2 of 11 PageID: 222




                               STANDARD OF REVIEW

       To exercise personal jurisdiction lawfully, three requirements must be met.

 "First, the plaintiff's service of process upon the defendant must have been

 procedurally proper. Second, there must be a statutory basis for personal jurisdiction

 that renders such service of process effective.... Third, the exercise of personal

 jurisdiction must comport with constitutional due process principles." Licci ex rel.

 Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59-60 (2d Cir. 2012) (footnotes

 and internal citations omitted), certified question accepted sub nom. Licci v. Lebanese

 Canadian Bank, 18 N.Y.3d 952, 944 N.Y.S.2d 472, 967 N.E.2d 697 (2012), and

 certified question answered sub nom. Licci v. Lebanese Canadian Bank, 20 N.Y.3d

 327, 960 N.Y.S.2d 695, 984 N.E.2d 893 (2012).

       Constitutional due process assures that an individual will only be subjected to

 the jurisdiction of a court where the maintenance of a lawsuit does not offend

 "traditional notions of fair play and substantial justice." Int'l Shoe, 326 U.S. at 316,

 66 S.Ct. 154 (internal quotation marks omitted). Personal jurisdiction is "a matter of

 individual liberty" because due process protects the individual's right to be subject

 only to lawful power. J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 884, 131 S.Ct.

 2780, 180 L.Ed.2d 765 (2011) (plurality opinion) (quoting Ins. Corp. of Ir. v.

 Compagnie des Bauxites de Guinee, 456 U.S. 694, 702, 102 S.Ct. 2099, 72 L.Ed.2d

 492 (1982)).

       The Due Process Clause requires that deprivation of life, liberty or property by

 adjudication be preceded by notice and an opportunity for a hearing. "The



                                        2|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 3 of 11 PageID: 223




 fundamental requisite of due process of law is the opportunity to be heard." Grannis

 v. Ordean, 234 U. S. 385, 394. Process "may be served in any district where the

 defendant resides, is found, or has an agent...." 18 U.S.C § 2334(a). However,

 “Personal service has not in all circumstances been regarded as indispensable to the

 process due to residents… (emphasis added)” Mullane v. Central Hanover Bank &

 Trust Co., 339 US 306 - Supreme Court (1950).

       The doctrine of Due Process is intended to apprise interested parties of the

 pendency of the action and afford them an opportunity to present their objections.

 Milliken v. Meyer, 311 U. S. 457; Grannis v. Ordean, 234 U. S. 385; Priest v. Las

 Vegas, 232 U. S. 604; Roller v. Holly, 176 U. S. 398. The notice must be of such nature

 as reasonably to convey the required information, Grannis v. Ordean, supra, and it

 must afford a reasonable time for those interested to make their appearance, Roller

 v. Holly, supra, and cf. Goodrich v. Ferris, 214 U. S. 71. But if with due regard for the

 practicalities and peculiarities of the case these conditions are reasonably met, such

 constitutional requirements are satisfied. "The criterion is not the possibility of

 conceivable injury but the just and reasonable character of the requirements, having

 reference to the subject with which the statute deals." American Land Co. v. Zeiss,

 219 U. S. 47, 67; and see Blinn v. Nelson, 222 U. S. 1, 7.

       Here, on March 21, 2020, Defendant, Gateway Group One, received proper

 service. The process server served a woman who identified herself as the “Custodian

 of Records” for Defendant, Gateway Group One. However, Defendant, Gateway

 Group One, at most, can legitimately argue that merely the name is incorrect of the



                                        3|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 4 of 11 PageID: 224




 individual who identified herself as the “Custodian of Records.” However, this does

 not negate service. Apparently, the “Custodian of Records” refused to give her

 complete (or legal) name. Plaintiff must not be punished for this.

       Plaintiffs’ counsel is not a detective, nor is he a process server. He is merely an

 attorney who has diligently prosecuted the instant matter. Plaintiff hired

 Guaranteed Subpoena Service, Inc., which is one of the largest and most respected

 and well-regarded process servers in the tri-state area. “Guaranteed Subpoena

 Service has been meeting client expectations since 1982, and has repeatedly been

 voted the ‘Best Process Server’ by The New York Law Journal Reader Ranking 2019,

 The New Jersey Law Journal Best of 2019, The Legal Intelligencer Best of 2019, and

 The Connecticut Law Tribune Best of 2015 Readers Survey.” (See Exhibit B.)

       Moreover, the process server, in the Affidavit of Service, even went so far as to

 provide a physical description of the self-identified “Custodian of Records” (as well as

 identified by other agents of Defendant, Gateway Group One, as the “Custodian of

 Records”). Defendants have not represented that the “Custodian of Records” for

 Defendant, Gateway Group One, is not “female,” or between “36 – 50” years-old in

 Age, or with a Weight of “131 – 160” pounds, or with “Blonde” hair. In addition,

 Defendants do not argue that the address of Defendant was incorrect. The reason for

 this is clear: everything was correct and service was proper.

       Accordingly, if an agent of Defendant, Gateway Group One, represented to the

 process server that she was the “Custodian of Records” for Defendant, Gateway Group




                                        4|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 5 of 11 PageID: 225




 One, but refused to give her complete (or legal) name, there is nothing Plaintiff can

 do about this. However, such refusal to provide a legal name does not negate service.

       In any event, here, there was proper notice. (See Exhibit A.) That Defendant,

 Gateway Group One, entered an appearance in the instant matter bespeaks that

 proper notice was provided. In addition, pursuant to Grannis, Defendant, Gateway

 Group One, has not been deprived of any opportunity for any hearing. "The

 fundamental requisite of due process of law is the opportunity to be heard." Grannis

 v. Ordean, 234 U. S. 385, 394.

       Here, Plaintiff properly served the defendants because she served the

 complaint, pursuant to Federal Rule of Civil Procedure § 2334(a) (providing that

 service is proper if the complaint is served on a "general agent" of the entity). Thus,

 pursuant to International Shoe, requiring Defendant, Gateway Group One, to litigate

 the instant matter, given that it was duly and properly served, does not offend

 "traditional notions of fair play and substantial justice."

        In addition, pursuant to 18 U.S.C § 2334(a) because process "may be served in

 any district where the defendant resides, is found, or has an agent...," here, service of

 process was proper, as the process was served upon a woman who was identified by

 various agents of Defendant, Gateway Group One (as well as by herself) as being the

 “Custodian of Records” for Defendant, Gateway Group One. (See Exhibit A.)

       Last, it is well-settled, as the Mullane Court held, “Personal service has not in

 all circumstances been regarded as indispensable to the process due to residents…

 (emphasis added)” Mullane v. Central Hanover Bank & Trust Co., 339 US 306 -



                                        5|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 6 of 11 PageID: 226




 Supreme Court (1950). Assuming, arguendo, in a hypothetical situation that

 Defendant, Gateway Group One, were never served, the Mullane Court stated,

 “personal service [is] not in all circumstances…indispensable.” In any event, here,

 Defendant, Gateway Group One, was duly and properly served.



         GOOD CAUSE EXSITS FOR THIS COURT TO ALLOW PLAINTFF
                          ACCESS TO COURT

       Pro se litigants, as well as those represented by counsel, are entitled to

 meaningful access to the courts. See Bounds v. Smith, 430 U.S. 817, 828 (1977); Wolff

 v. McDonnell, 418 U.S. 539, 579 (1974); Ross v. Moffitt, 417 U.S. 600, 612-15 (1974);

 Johnson v. Avery, 393 U.S. 483, 485 (1969).

       Sufficient access to the courts, is a right protected by the Due Process Clause

 of the Fourteenth Amendment. See Wolff, 418 U.S. at 579-80; Corpus v. Estelle, 409

 F. Supp. 1090, 1097 (S.D. Tex. 1975), aff'd, 542 F.2d 573 (5th Cir. 1976); Potuto, The

 Right of Prisoner Access: Does Bounds Have Bounds?, 53 Ind. L.J. 207, 215-19 (1977-

 78); Note, Prisoners' Rights- Failure to Provide Adequate Law Libraries Denies

 Inmates' Right of Access to the Courts, 26 U. Kan. L. Rev. 636, 643-44 (1978).

       Sufficient access to the courts is equally a fundamental right protected by the

 First Amendment, which guarantees to all persons use of the judicial process to

 redress alleged grievances. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (right to

 petition Government for redress of grievances); NAACP v. Button, 371 U.S. 415, 428-

 29 (1963)(same), Bounds v. Smith, 430 U.S. 817, 825 (1977); Wolff v. McDonnell, 418

 U.S. 539, 579 (1974); Johnson v. Avery, 393 U.S. 483, 488 (1969).

                                       6|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 7 of 11 PageID: 227




       The right to present evidence is, of course, essential to the fair hearing required

 by the Due Process Clause. See Baltimore & Ohio R. Co. v. United States, 298 U. S.

 349, 368-369 (1936).

       Procedural due process imposes constraints on governmental decisions which

 deprive individuals of "liberty" or "property" interests within the meaning of the Due

 Process Clause of the Fifth or Fourteenth Amendment, even in the civil context at

 issue here, See, e. g., Richardson v. Belcher, 404 U. S. 78, 80-81 (1971); Richardson v.

 Perales, 402 U. S. 389, 401-402 (1971); Flemming v. Nestor, 363 U. S. 603, 611 (1960).

       The "right to be heard before being condemned to suffer grievous loss of any

 kind, even though it may not involve the stigma and hardships of a criminal

 conviction, is a principle basic to our society." Joint Anti-Fascist Comm. v. McGrath,

 341 U. S. 123, 168 (1951) (Frankfurter, J., concurring).

       The fundamental requirement of due process is the opportunity to be heard "at

 a meaningful time and in a meaningful manner." Armstrong v. Manzo, 380 U. S. 545,

 552 (1965). See Grannis v. Ordean, 234 U. S. 385, 394 (1914); Fuentes v. Shevin, 407

 U.S. 67, 81, 92 S.Ct. 1983, 1994, 32 L.Ed.2d 556 (1972). The right to notice and the

 opportunity to be heard "must be granted at a meaningful time." Fuentes, 407 U.S.

 at 81, 92 S.Ct. at 1994; Cleveland Bd. of Education v. Loudermill, 470 U.S. 532, 542,

 105 S.Ct. 1487, 1493, 84 L.Ed.2d 494 (1985).

       Relevant to the instant suit, the Affidavit of Service, provides a physical

 description of the self-identified “Custodian of Records” (as well as identified by other

 agents of Defendant, Gateway Group One, as the “Custodian of Records”). (See



                                        7|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 8 of 11 PageID: 228




 Exhibit A.) Defendants have not represented that the “Custodian of Records” for

 Defendant, Gateway Group One, is not “female,” or between “36 – 50” years-old in

 Age, or with a Weight of “131 – 160” pounds, or with “Blonde” hair. Accordingly, while

 the “Custodian of Records,” apparently, refused to give her complete (or legal) name,

 Plaintiff must not be punished for this.

                           SUBSTANTIAL COMPLIANCE

        The equitable doctrine of substantial compliance has deep roots in English

 common law, Neil v. Morgan, 1862 WL 3359, at *3 (Ill. 1862), and has

 received repeated recognition in the New Jersey Supreme Court’s own cases

 (McCarty v. Boulevard Comm'rs of Hudson Co., 91 N.J.L. 137, 142, 106 A. 219

 (Sup.Ct. 1918), aff'd, 92 N.J.L. 519, 106 A. 891 (E. A. 1918); Travis Highlands, 136

 N.J.L. 199, 202, 55 A.2d 109 (Sup.Ct. 1947) as well as in cases elsewhere. See Ray v.

 City of Birmingham, 275 Ala. 332, 154 So.2d 751, 752-753 (1963); Burmek v.

 Miller Brewing Co., 2 Wis.2d 330, 86 N.W.2d 629, 630-631 (1958); Brickell v. Kansas

 City, Mo., 364 Mo. 679, 265 S.W.2d 342, 344-345 (1954); Perry v. City of

 High Point, 218 N.C. 714, 12 S.E.2d 275, 278 (1940); cf. Giovanniello v. City of New

 York, 163 Misc. 868, 296 N.Y.S. 886, 888 (Sup.Ct. 1936); Knight v. City of New York,

 249 App. Div. 635, 291 N.Y.S. 291, 292 (1936). [Zamel v. Port of N.Y. Auth., 56 N.J.

 1, 5-6 (1970).]

        Its purpose is to avoid the harsh consequences that flow from technically

 inadequate actions that nonetheless meet a statute's underlying purpose. Anske v.

 Borough of Palisades Park, 139 N.J. Super. 342, 347 (App.Div. 1976). It is a doctrine


                                       8|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 9 of 11 PageID: 229




 based on justice and fairness, designed to avoid technical rejection of legitimate

 claims. Zamel, supra, 56 N.J. at 6.

       Here, an agent of Defendant, Gateway Group One, represented to the process

 server that she was the “Custodian of Records” for Defendant, Gateway Group One,

 but refused to give her complete (or legal) name. Such refusal to provide a legal name

 does not negate service. Pursuant to Federal Rule of Civil Procedure § 2334(a), service

 was proper and effective.

       Further, here, there was both proper service and effective notice. (See Exhibit

 A.) In addition, as previously mentioned, the Grannis Court held, "The fundamental

 requisite of due process of law is the opportunity to be heard." Grannis v. Ordean, 234

 U. S. 385, 394. In the instant matter, Defendant, Gateway Group One, has not been

 deprived of any opportunity for any hearing. That Defendant, Gateway Group One,

 entered an appearance in the instant matter bespeaks that proper notice was

 provided.

                LACK OF PREJUDICE TO THE DEFENDING PARTY

       This Honorable Court's acceptance of the Affidavit of Service (see Exhibit A)

 would not prejudice Defendant, Gateway Group One, in any manner. Defendant,

 Gateway Group One, was provided proper service. In addition, it was provided

 effective Notice. Consequently, it timely entered a Motion in lieu of an Answer.

 Accordingly, it has not suffered and will not suffer any prejudice if it is required to

 remain in this litigation.




                                       9|Page
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 10 of 11 PageID: 230




                 A REASONABLE NOTICE OF PLAINTIFFS CLAIM

       Defendant, Gateway Group One, had reasonable notice of Plaintiff's claim. In

 Galik, the court reasoned that when the defendants' insurance carriers were served

 with the plaintiff's expert report eight months prior to the filing of the complaint, the

 "carriers obviously notified the insureds, on whose behalf they engaged in settlement

 negotiations." Galik, 771 A.2d at 1151. Similarly, in Mayfield, the court determined

 that it was evident from the expert documents and the plaintiff's complaint that the

 defendants had reasonable notice. Mayfield, 762 A.2d at 244.

       In this case, it is also evident that Defendant, Gateway Group One, had

 reasonable notice of Plaintiff's claim. On or about August 12, 2020, Plaintiff’s counsel

 filed the Affidavit of Service with this Honorable Court.

       Moreover, the process server, in the Affidavit of Service, even went so far as to

 provide a physical description of the self-identified “Custodian of Records” (as well as

 identified by other agents of Defendant, Gateway Group One, as the “Custodian of

 Records”). Defendants have not represented that the “Custodian of Records” for

 Defendant, Gateway Group One, is not “female,” or between “36 – 50” years-old in

 Age, or with a Weight of “131 – 160” pounds, or with “Blonde” hair. Nor do Defendants

 argue that the address was incorrect. In short, everything was correct and service

 was proper.

                                     RELAXATION

       Defendant Rule 1:1-2 (Pressler & Verniero, Current N.J. COURT RULES,

 (GANN) 2017) states:



                                        10 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 23 Filed 11/01/20 Page 11 of 11 PageID: 231




 1:1-2. Construction and Relaxation; References to Marriage, Spouse and
 Related Terms

       The rules in Part I through Part VIII, inclusive, shall be construed to secure
       a just determination, simplicity in procedure, fairness in administration and
       the elimination of unjustifiable expense and delay. Unless otherwise stated,
       any rule may be relaxed or dispensed with by the court in which the action is
       pending if adherence to it would result in an injustice. In the absence of rule,
       the court may proceed in any manner compatible with these purposes and, in
       civil cases, consistent with the case management/trial management
       guidelines set forth in Appendix XX of these rules. (See Exhibit J.)

 Respectfully, in order to provide “fairness in administration” and a “just

 determination,” the Court Rules should be applied to the instant matter.

 Respectfully, a “just determination” would require that this Court apply some

 degree of “Relaxation,” as set forth by R. 1:1-2.




                                     CONCLUSION

       Plaintiff hereby prays that this Honorable Court will allow its meritorious case

 to proceed to trial, or that this Honorable Court will allow and provide an oral hearing

 on the same prior to any adverse ruling, to avoid the miscarriage of justice that will

 otherwise result.



                                                              ____/s: Joseph Rakofsky/___
                                                       Joseph Rakofsky, Esq. (034462009)
                                                                           P.O. Box 32250
                                                                        Newark, NJ 07102
                                                                         Tel. 888.977.0090
                                                                        Fax. 888.977.4711
                                                                    Attorney for Plaintiff


                                        11 | P a g e
